IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


PENNSYLVANIA STATE POLICE,                    : No. 327 MAL 2017
BUREAU OF LIQUOR CONTROL                      :
ENFORCEMENT,                                  :
                                              : Petition for Allowance of Appeal from
                     Petitioner               : the Order of the Commonwealth Court
                                              :
                                              :
              v.                              :
                                              :
                                              :
JET-SET RESTAURANT, LLC,                      :
                                              :
                     Respondent               :


                                         ORDER



PER CURIAM

        AND NOW, this 13th day of September, 2017, the Petition for Allowance of

Appeal is GRANTED, LIMITED TO the issue set forth below. The issue, restated for

clarity is:


        Does the definition of “frequenting” set forth in Appeal of Speranza, 206 A.2d 292
        (Pa. 1965) still apply to Section 4-493(14) of the Liquor Code, or do the 2003
        Amendments to the Code demonstrate the General Assembly’s intent that a
        minor may not be inside a licensed premises even a single time unless one of the
        exceptions enumerated in Section 4-493(14) applies?



Allowance of appeal is DENIED as to all remaining issues.